       Case 3:15-md-02672-CRB Document 7776 Filed 11/20/20 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District- San Francisco Division

U.S. District Court case number: 3:15-md-02672-CRB

Date case was first filed in U.S. District Court: 12/16/2016

Date of judgment or order you are appealing:                       10/21/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Robert Saavedra,
  Armando Rodriguez and
  Mickey Gaines


Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
31365 Oak Crest Drive, Suite 240



City: Westlake Village                        State: CA               Zip Code: 91361

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Kiley L. Grombacher                                 Date Nov 20, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
       Case 3:15-md-02672-CRB Document 7776 Filed 11/20/20 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Robert Saavedra, Armando Rodriguez and Mickey Gaines


Name(s) of counsel (if any):
Bradley/ Grombacher LLP



Address: 31365 Oak Crest Drive, Suite 240
Telephone number(s): (805) 270-7100
Email(s): kgrombacher@bradleygrombacher.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Volkswagen Group of America, Inc., Volkswagen Aktiengesellschaft,Robert
Bosch LLC, and Robert Bosch GmbH

Name(s) of counsel (if any):
Robert J. Giuffra, Jr.
Sharon L. Nelles
William B. Monahan
Address: 1225 Broad St.
Telephone number(s): 212-558-4081
Email(s): nelless@sullcrom.com; finna@sullcrom.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
      Case 3:15-md-02672-CRB Document 7776 Filed 11/20/20 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
See attached list

Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
See attached list

Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         Rev. 12/01/2018
